Case 1:19-cv-00558-AJT-JFA Document 10 Filed 06/24/19 Page 1 of 2 PageID# 64



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 Alicia Ann Reynolds,                            )
                                                 ) Civil Action No. 1:19-cv-00558
                        Plaintiff,               )
                                                 )
                        v.                       )
                                                 )
 Richard J. Addi,                                )
                                                 )
                        Defendant.               )
                                                 )

                                     NOTICE OF APPEARANCE

       WILL THE COURT please enter the appearance of the undersigned as counsel for the

Defendant, Richard J. Addi, in the above styled matter.



                                                    Respectfully Submitted,

                                                    Richard J. Addi
                                                    By Counsel


VANDERPOOL, FROSTICK & NISHANIAN, P.C.


By /s/ Brett A. Callahan
Brett A. Callahan, Esq. (VSB #33385)
Vanderpool, Frostick & Nishanian, P.C.
9200 Church Street, Suite 400
Manassas, Virginia 20110
Telephone: (703) 369-4738
Facsimile: (703) 369-3653
bcallahan@vfnlaw.com




                                                1
Case 1:19-cv-00558-AJT-JFA Document 10 Filed 06/24/19 Page 2 of 2 PageID# 65



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 24, 2019, the foregoing Notice of Appearance was filed
electronically. Service of the filing will be made on all ECF registered counsel by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                     By /s/ Brett A. Callahan
                                                     Brett A. Callahan, Esq. (VSB #33385)
                                                     Vanderpool, Frostick & Nishanian, P.C.
                                                     9200 Church Street, Suite 400
                                                     Manassas, Virginia 20110
                                                     Telephone: (703) 369-4738
                                                     Facsimile: (703) 369-3653
                                                     bcallahan@vfnlaw.com




                                                2
